        Case 1:20-cv-01689-SKO Document 4 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6
      JAMES JONES,                                        Case No. 1:20-cv-01689-SKO
 7
                           Plaintiff,                     ORDER GRANTING PLAINTIFF’S
 8                                                        APPLICATION TO PROCEED IN
                v.                                        FORMA PAUPERIS AND STAYING
 9                                                        CASE
10    ANDREW M. SAUL,                                     (Doc. 2)
11    Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14         Plaintiff James Jones filed a complaint on November 30, 2020, along with an application to

15 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Plaintiff’s application

16 demonstrates entitlement to proceed without prepayment of fees.

17         Accordingly, IT IS HEREBY ORDERED that:

18         1.        Plaintiff’s application to proceed in forma pauperis is GRANTED;

19         2.        The Clerk of Court is DIRECTED to issue a summons;

20         3.        The United States Marshal is DIRECTED to serve a copy of the complaint,

21                   summons, and this order upon the defendant as directed by the plaintiff;

22         4.        The parties are hereby notified that, after service of the complaint, this action is

23                   STAYED pursuant to General Order No. 615, and there will be no scheduling order

24                   or deadlines in effect during the stay. See E.D. Cal. G.O. 615. The stay will be

25                   automatically lifted when the defendant files the certified copy of the administrative

26                   record, with no further order of the Court; and

27

28
        Case 1:20-cv-01689-SKO Document 4 Filed 12/07/20 Page 2 of 2


 1          5.      The Clerk is DIRECTED to issue the Consent/Decline forms only, in addition to the
 2                  summons and service-related documents. Pursuant to General Order No. 615, no
 3                  other case documents will issue.
 4
     IT IS SO ORDERED.
 5

 6 Dated:        December 4, 2020                              /s/   Sheila K. Oberto           .
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
